Title: August 15th. 1765.
From: Adams, John
To: 


       I hope it will give no offence, to enquire into the Grounds and Reasons of the strange Conduct of Yesterday and last Night, at Boston. Is there any Evidence, that Mr. Oliver ever wrote to the Ministry, or to any Body in England any unfavourable Representations, of the People of this Province? Has he ever placed the Character of the People, their Manners, their Laws, their Principles in Religion or Government, their submission to order and Magistracy, in a false Light?
       Is it known that he ever advised the Ministry to lay internal Taxes upon Us? That he ever solicited the office of Distributer of Stamps? or that he has ever done any Thing to injure the People, or to incur their Displeasure, besides barely accepting of that office? If there is no Proof at all of any such Injury done to the People by that Gentleman, has not the blind, undistinguishing Rage of the Rabble done him, irreparable Injustice? To be placed, only in Pageantry, in the most conspicuous Part of the Town, with such ignominous Devices around him, would be thought severity enough by any Man of common sensibility: But to be carried thro the Town, in such insolent Tryumph and burned on an Hill, to have his Garden torn in Pieces, his House broken open, his furniture destroyed and his whole family thrown into Confusion and Terror, is a very attrocious Violation of the Peace and of dangerous Tendency and Consequence.
       But on the other Hand let us ask a few Questions. Has not his Honour the Lieutenant Governor discovered to the People in innumerable Instances, a very ambitious and avaricious Disposition? Has he not grasped four of the most important offices in the Province into his own Hands? Has not his Brother in Law Oliver another of the greatest Places in Government? Is not a Brother of the Secretary, a Judge of the Superiour Court? Has not that Brother a son in the House? Has not the secretary a son in the House, who is also a Judge in one of the Counties? Did not that son marry the Daughter of another of the Judges of the Superiour Court? Has not the Lieutenant Governor a Brother, a Judge of the Pleas in Boston? and a Namesake and near Relation who is another Judge? Has not the Lieutenant Governor a near Relation who is Register of his own Court of Probate, and Deputy Secretary? Has he not another near Relation who is Clerk of the House of Representatives? Is not this amazing ascendancy of one Family, Foundation sufficient on which to erect a Tyranny? Is it not enough to excite Jealousies among the People?
       Quere further. Has not many a Member of both Houses, laboured to the Utmost of his Ability, to obtain a Resolution to send home some Petitions and Remonstrances to the King, Lords and Commons vs. the Impositions they saw were about to be laid upon Us. Has not the Lieutenant Governor all along been the very Gentleman who has prevented it, and wiped out every spirited, if not every sensible Expression out of those Petitions?
       Quaere further. When the Court was about to choose an Agent, did not the Governor, Lieutenant Governor, and Secretary, make Use of all their Influence to procure an Election for Mr. Jackson? Was not Mr. Jackson  a secretary to Mr. Greenville? Was not Mr. Greenville, the Author of the late Measures relative to the Colonies? Was not Mr. Jackson an Agent and a particular Friend of the Governor? Was not all this considering the natural Jealousy of Mankind, enough to excite suspicions among the Vulgar, that all these Gentlemen were in a Combination, to favour the Measures of the Ministry, at least to prevent any Thing from being done here to discourage the Minister from his rash, mad, and Dogmatical Proceedings?
       Would it not be Prudence then in those Gentlemen at this alarming Conjuncture, and a Condescention that is due to the present Fears and Distresses of the People, (in some manner consistent with the Dignity of their stations and Characters,) to remove these Jealousies from the Minds of the People by giving an easy solution of these Difficulties?
      